Citation Nr: 0506125	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  00-20 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 
1967.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, dated in February 2000, that denied the veteran's 
claims of entitlement to service connection for a low back 
injury.  The denial of service connection was duly appealed 
and the case has been forwarded to the Board of Veterans' 
Appeals (Board) for appellate review.

In December 2004, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.  


FINDING OF FACT

1.  There is competent medical evidence of a cervical spine 
injury during the veteran's period of active service; there 
is competent medical evidence that the veteran's current low 
back disability is related to his in-service cervical spine 
injury; and there is a current VA diagnosis of lumbar 
spondylolisthesis, post-traumatic, service-connected.


CONCLUSION OF LAW

Residuals of a low back injury were incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA duties pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA) have been satisfied is not required.  The 
Board finds that no further notification or assistance is 
necessary, and deciding the appeal at this time is not 
prejudicial to the veteran. 

Law and Regulation

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based on ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b) (2004); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establishes 
that the disorder was incurred in-service.  38 U.S.C.A. 
§ 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2004).

Analysis

The evidence of record reveals that the veteran has 
spondylolisthesis and underwent lumbar spine surgery in 
December 2003.  The veteran asserts that this current low 
back disorder is related to a cervical injury incurred during 
active service.

The veteran's service medical records do not reflect 
treatment for an injury to his low back.  The veteran's 
entrance and separation examinations are negative for any 
abnormality of the spine or other musculoskeletal system.

In March 1965, however, the veteran complained of pain in his 
neck and shoulder of several months duration.  On orthopedic 
examination, it was noted there was "very little here."  
The veteran had minor muscle spasm of the trapezius, 
otherwise findings were normal.  All X-ray films of the neck 
and shoulders were negative.  Although there was a decrease 
in the curve in the cervical spine, it was believed that he 
had a sprain of a ligament in the cervical spine.  The 
veteran was treated by physical therapy in March 1965 with 
heat, massage, and intermittent traction of the cervical 
spine for a sprain of the ligaments of the cervical spine.

During the veteran's December 2004 hearing, he reported that 
his in-service cervical sprain was caused by a fall off a 
ladder, and he landed on his tailbone and upper back.  He 
reported that he was taken to sickbay and given bed-rest and 
light duty for a couple of weeks.  He recalled X-rays being 
taken.  He believed the injury occurred in February 1965.

He reported that after he got out of service his back began 
bothering him and he began regular treatment with various 
chiropractors.  He noted that records dating back earlier 
than 1997 were not available.

The veteran's wife submitted a statement in December 2004 
recalling that during their seventeen year marriage the 
veteran had chronic back pain.  She recalled him receiving 
chiropractic care from the late 1980's.

A March 1994 MRI showed multilevel degenerative disc disease 
and spondylolisthesis and spinal stenosis at the L5-S1 level.

Chiropractic treatment notes beginning in April 1997 detail 
current treatments for low back disorders.  

A March 2001 letter from Dr. CS, a physiatrist, noted the 
veteran had chronic low back pain of more than 30 years 
duration.  He noted the veteran had injured his back when he 
fell from a ladder in the Navy.  The doctor opined that the 
dysfunction of the veteran's low back could possibly be 
related to the low back injury he sustained as described 
above while he served in the Navy.

A February 2003 letter from Dr. DF to Dr. JF, detailing a 
neurosurgical consultation, noted the veteran had been seen 
in 1994.  At that time the veteran stated back pain had been 
present for many years.  Two years before, it had radiated to 
the left lower extremity so severely that he was taken by 
ambulance to the hospital.  One year before, he again had an 
attack of radiating pain.  On examination in 1994 he was 
normal.  Films demonstrated spondylolisthesis, and he was 
treated conservatively.

The doctor noted that the veteran remembered that in 1965 
while in the Navy on a ship he slipped on a ladder falling 
backwards.  He reported shoulder and upper back pain and 
believed that he had had his ongoing back problem since that 
time.  The back pain was continuous and radiated to the left 
lower extremity.  He went for chiropractic treatment once per 
month.

The doctor concluded that the veteran had had low back pain 
for a long time associated with spondylolisthesis, which 
could be due to the fall from the ladder in 1965.  

The veteran was examined by VA in May 2003.  The examiner 
noted his review of the veteran's claims file.  He noted the 
veteran's history as provided to Dr. DF and noted the veteran 
confirmed the history.  The examiner diagnosed lumbar 
spondylolisthesis, post traumatic, service-connected.

In January 2004, Dr. KK submitted a letter noting the veteran 
had been under his care for L5-1 spondylolisthesis that had 
required surgical stabilization in December 2003.  He noted 
that the veteran's symptoms had been severe with episodic 
exacerbation since an injury sustained from a fall in 1965.  
He noted that the veteran's complaints had been ongoing since 
that injury and it was medically reasonable that this was the 
instigating factor in his lower back problem.

In April 2004, Dr. DF submitted a letter noting the veteran 
had spondylolisthesis and stated that he was injured while in 
the Navy in a fall in 1965.  He had stated on numerous 
occasions that he had had low back pain that had been 
increasing for many years.  The doctor opined that the 
condition clearly could be due to a back injury almost 40 
years ago, with spondylolysis resulting.

Service connection requires competent evidence of a 
relationship between a current disability and service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998).  Absent such 
evidence in this case, service connection is not established. 

The Board notes that the evidence is clear that the veteran 
has a present low back disorder.  Additionally, the medical 
evidence of record relates the veteran's current lumbar spine 
disorder to injuries to his spine resulting from his fall in 
service.  

There is no medical evidence of record indicating that the 
veteran's current low back disability is caused by something 
other than the in-service injury.  

The private medical opinions of record clearly are based, at 
least in part, upon the veteran's reported history.  The 
veteran's testimony at his December 2004 hearing basically 
replicated the history he has consistently reported to 
everyone who has provided him treatment for his low back 
disability.  The Board finds the veteran's statements to be 
credible and consistent, and notes that the veteran has 
reported beginning chiropractic treatment within one year 
after discharge. 

Likewise, the VA examiner's opinion is based, at least in 
part, on the veteran's reported history.  It is, however, 
unequivocal, and the Board sees no reason to challenge it.
 
The Board concludes that the preponderance of the evidence is 
for the claim for service connection for residuals of a low 
back injury.  Even if the evidence were in equipoise, any 
doubt to be resolved must be resolved in favor of the veteran 
and, accordingly, service connection must be granted. 


ORDER

Service connection for residuals of a low back injury is 
granted.



______________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


